358 U.S. 101 (1958)
SHUTTLESWORTH ET AL.
v.
BIRMINGHAM BOARD OF EDUCATION OF JEFFERSON COUNTY, ALABAMA.
No. 341.
Supreme Court of United States.
Decided November 24, 1958.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ALABAMA.
James M. Nabrit, Jr., for appellants.
Ormond Somerville, Reid B. Barnes and Jos. F. Johnston for appellee.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed upon the limited grounds on which the District Court rested its decision. 162 F. Supp. 372, 384.